Title: From Thomas Jefferson to John Barker Church, 11 December 1793
From: Jefferson, Thomas
To: Church, John Barker



Sir
Philadelphia Dec. 11. 1793.

The President has received your letter of Aug. 16. with it’s inclosures. It was with deep concern that he learnt the unhappy fortunes of M. de la Fayette, and that he still learns his continuance under them. His friendship for him could not fail to inspire him with the desire of relieving him, and he was sure that in endeavoring to do this he should gratify the sincere attachments of his fellow-citizens. He has accordingly employed such means as appeared the most likely to effect this purpose; tho’, under the existing circumstances, he could not be sanguine in their obtaining very immediately the desired effect. Conscious however that his anxieties for the sufferer flow from no motives unfriendly to those who feel an interest in his confinement, he indulges their continuance, and will not relinquish the hope that the reasons for this severity will at length yeild to those of a more benign character. I have the honor to be with great respect Sir your most obedient & most humble servt

Th: Jefferson

 